UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 29, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13970 CHROMCRAFT REVINGTON, INC. (Exact name of registrant as specified in its charter) Delaware 35-1848094 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1330 Win Hentschel Blvd., Ste. 250, West Lafayette, IN 47906 (Address, including zip code, of registrant’s principal executive offices) (765) 807-2640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares outstanding for each of the registrant’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 6,490,311 as of November 1, 2012 INDEX Page Number PART I.Financial Information Item 1. Financial Statements (unaudited) Condensed Consolidated Statements of Operations – Three and Nine Months Ended September 29, 2012 and October 1, 2011 1 Condensed Consolidated Balance Sheets – September 29, 2012 and December 31, 2011 2 Condensed Consolidated Statements of Cash Flows – Nine Months Ended September 29, 2012 and October 1, 2011 3 Condensed Consolidated Statement of Stockholders’ Equity - Nine Months Ended September 29, 2012 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II.Other Information Item 5. Other Information 20 Item 6. Exhibits 23 SIGNATURES 24 Index PART I.Financial Information Item 1.Financial Statements Condensed Consolidated Statements of Operations (unaudited) Chromcraft Revington, Inc. (In thousands, except per share data) Three Months Ended Nine Months Ended September 29, October 1, September 29, October 1, Sales $ Cost of sales Gross margin Selling, general and administrative expenses Operating loss ) Interest expense, net ) Loss before income tax benefit ) Income tax benefit - - Net Loss $ ) $ ) $ ) $ ) Basic and diluted loss per share of common stock $ ) $ ) $ ) $ ) Shares used in computing basic and diluted loss per share See accompanying notes to condensed consolidated financial statements. 1 Index Condensed Consolidated Balance Sheets (unaudited) Chromcraft Revington, Inc. (In thousands) September 29, December 31, Assets Accounts receivable, less allowance of $165 in 2012 and $150 in 2011 $ $ Inventories Prepaid expenses and other Current assets Property, plant and equipment, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Revolving credit facility $ $ Current maturity of note payable 99 - Accounts payable Accrued liabilities Current liabilities Note payable, less current maturity - Deferred compensation Other long-term liabilities Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Index Condensed Consolidated Statements of Cash Flows (unaudited) Chromcraft Revington, Inc. (In thousands) Nine Months Ended September 29, October 1, Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization expense Non-cash share based and ESOP compensation expense Deferred income tax benefit ) - Provision for doubtful accounts 36 23 Write-off of deferred financing costs - Amortization of deferred financing costs 40 38 Non-cash inventory write-downs 11 Non-cash accretion expense 27 26 Changes in operating assets and liabilities, net of effectof acquired business Accounts receivable Inventories ) ) Prepaid expenses and other 84 Accounts payable and accrued liabilities Long-term liabilities and assets ) ) Cash used in operating activities ) ) Investing Activities Capital expenditures ) ) Proceeds on disposal of assets 5 2 Acquisition of a business, net of cash acquired ) - Cash used in investing activities ) ) Financing Activities Debt Issuance Costs ) - Payments on EOC note ) - Net borrowings on revolving credit facility - Cash provided by financing activities - Change in cash - ) Cash at beginning of the period - Cash at end of the period $
